NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ALEKSANDR L. YUFA,
                 Plaintiff-Appellant

                           v.

          HACH ULTRA ANALYTICS, INC.,
                Defendant-Appellee

                      DOE 1-10,
                      Defendant
                ______________________

                      2015-1626
                ______________________

    Appeal from the United States District Court for the
District of Oregon in No. 1:09-cv-03022-PA, Senior Judge
Owen M. Panner.
                 ______________________

              Decided: November 5, 2015
               ______________________

   ALEKSANDR L. YUFA, Colton, CA, pro se.

    DAVID G. MANGUM, Parsons Behle & Latimer, Salt
Lake City, UT, for defendant-appellee. Also represented
by BRANDON J. MARK, C. KEVIN SPEIRS.
                ______________________
2                        YUFA   v. HACH ULTRA ANALYTICS, INC.



    Before PROST, Chief Judge, REYNA, Circuit Judge, and
              STARK, Chief District Judge. ∗
PER CURIAM.
     Dr. Aleksandr Yufa appeals from a district court’s
grant of summary judgment in favor of Hach Ultra Ana-
lytics, Inc., (“Hach”) on both Dr. Yufa’s patent infringe-
ment and emotional distress claims. Because we find no
error in the district court’s decision, we affirm.
                       BACKGROUND
     Dr. Yufa is inventor and owner of U.S. Patent Nos.
6,034,769 and 6,346,983. Both patents claim methods and
devices for determining the number and size of particles
in fluids. Dr. Yufa, acting on his own behalf as a pro se
litigant, has asserted the ’769 and ’983 patents against a
number of parties, resulting in three prior appeals to this
court. 1
    Dr. Yufa’s patents describe prior art particle detectors
that use light scattering techniques. See ’769 patent, 2:4-
13; ’983 patent, 2:8-28. Light scattering detectors shine
light through a fluid sample containing particles of vari-
ous sizes. As light hits a particle, the light scatters, or
reflects off the particle. The amount of light scattered is
related to the number and size of particles in the sample.



    ∗
        The Honorable Leonard P. Stark, Chief District
Judge, United States District Court for the District of
Delaware, sitting by designation.
    1   Yufa v. TSI, Inc., 600 F. App’x 747 (Fed. Cir. 2015)
cert. denied, 135 S. Ct. 1868, 191 L. Ed. 2d 727 (2015)
reh’g denied, 135 S. Ct. 2345, 191 L. Ed. 2d 1002 (2015);
Yufa v. Lockheed Martin Corp., 575 F. App’x 881 (Fed.
Cir. 2014) cert. denied, 135 S. Ct. 955, 190 L. Ed. 2d 831
(2015) reh’g denied, 135 S. Ct. 1486, 191 L. Ed. 2d 423
(2015); In re Yufa, 452 F. App’x 998 (Fed. Cir. 2012).
YUFA   v. HACH ULTRA ANALYTICS, INC.                       3



A sensor measures the intensity of the scattered light and
outputs an analog electrical current with a voltage pro-
portional to the measured intensity. The current is then
amplified and processed into a digital signal to determine
the number and size of particles in the sample.
    The prior art detectors described in Dr. Yufa’s patents
use a well-known method to process the (amplified) ana-
log electrical current into a digital signal that represents
the number and size of particles in the sample. The
method involves comparing the analog current voltage
with a reference voltage that corresponds to a particular
particle size. See ’769 patent, 3:3-15; ’983 patent, 2:18-29.
If the detector’s voltage output exceeds the reference
voltage, indicating that a particle size is larger than the
size corresponding to the reference voltage, the detector
outputs a digital value of “true.” If the detector’s voltage
output falls below the reference voltage, indicating that a
particle size is smaller than the size corresponding to the
reference voltage, the detector outputs a digital value of
“false.” The number of “true” values thus reflects the
number of particles with sizes exceeding the size corre-
sponding to the reference voltage. By using multiple
reference voltages at different levels (corresponding to
different particle sizes), the detector can count the num-
ber of particles within different size ranges.
     Dr. Yufa’s patents discuss problems with using an an-
alog reference voltage. According to the ’983 patent, for
example, reference voltage methods “create an insufficient
signal to noise ratio, thereby limiting the sensitivity and
efficiency of the . . . devices.” ’983 patent, 3:26-28. The
’769 patent explains that this “non-precise analog method
of comparison” cannot provide “sufficiently high sensitivi-
ty” to meet “increasing environmental requirements.” ’769
patent, 3:16-18. The methods and devices claimed in ’769
and ’983 patents are described as an improvement over
the prior art.
4                        YUFA   v. HACH ULTRA ANALYTICS, INC.



    A. Dr. Yufa’s Lockheed Martin Suit and Reexamination
    In June 2006, Dr. Yufa sued Lockheed Martin in the
Central District of California, alleging infringement of
certain claims of the ’769 and ’983 patents. Lockheed
Martin requested that the United States Patent and
Trademark Office (PTO) reexamine all claims in the ’769
and ’983 patents. The PTO ordered reexamination in
February 2007, and in March 2007, the district court
stayed proceedings pending the PTO’s determination.
    Certain claims of both patents survived reexamina-
tion. To overcome prior art rejections made during reex-
amination, however, Dr. Yufa amended claims of each
patent to require that the particle detector not use a
reference voltage. Method claim 1 of the ’769 patent was
amended to recite the step of “converting each amplified
signal to a digital form . . . without using a reference
voltage . . . .” J.A. 82 (’769 patent reexamination certifi-
cate) (emphasis to amendment in original). Claims 4-6
were similarly amended. Surviving apparatus claims 6-8
of the ’983 patent were amended to require “conversion of
each of said voltage value signals to a digital form pulse
without using a reference voltage to convert each of said
voltage value signals.” J.A. 54 (’983 patent reexamination
certificate) (emphasis to amendment in original). The
district court action resumed, and Dr. Yufa amended his
complaint to allege infringement of the reexamined
claims.
    In October 2013, Lockheed Martin moved for sum-
mary judgment of noninfringement with respect to all
accused products. This motion was based in part on
Lockheed Martin’s argument that the evidence could not
support a finding of infringement because certain accused
products did not operate without a reference voltage, as
claims of the ’769 and ’983 patents require. After review-
ing these accused products, the district court agreed with
Lockheed Martin, finding that the relevant products use a
YUFA   v. HACH ULTRA ANALYTICS, INC.                      5



reference voltage to convert analog current into a digital
signal. The district court granted the motion for summary
judgment on December 23, 2013, and entered final judg-
ment on January 23, 2014. Dr. Yufa appealed, and this
court affirmed the district court’s decision in a nonprece-
dential opinion. Yufa, 575 F. App’x at 881.
          B. Dr. Yufa’s Parallel Suit Against Hach
     On March 5, 2009, Dr. Yufa filed a parallel suit
against Hach in the District of Oregon, again alleging
infringement of the ’769 and ’983 patents. As in the
Lockheed case, the district court stayed the action pend-
ing PTO reexamination proceedings. Once the district
court action resumed, Dr. Yufa amended his complaint to
allege infringement of claims surviving reexamination,
i.e., claims 1 and 4-6 of the ’769 patent and claims 6-8 of
the ’983 patent. Dr. Yufa accused Hach particle counters
sold under the MET ONE brand (all models in the R4500
series, the R4803, R4805, R4815, R4903, R4905, R4915,
and all models in the 7000 series) and particle counters
sold under the HIAC brand (the PM4000, 8000A, and
9705), as well as two other devices known as the HLRD
series and the MicroCount 05. Dr. Yufa also alleged
emotional distress caused by Hach allegedly misrepre-
senting his achievements as its own achievements.
    Hach moved for summary judgment on all of
Dr. Yufa’s claims. To support this motion, Hach submitted
a declaration by Kenneth Girvin, a senior optical engineer
at Hach. Mr. Girvin stated that each of the accused parti-
cle counters sold under the MET ONE and HIAC brands
uses “a predetermined reference voltage as part of the
process of converting a light detector’s amplified output
into a digital signal.” J.A. 385, 387. As for the HLRD
series and MicroCount 05, Mr. Garvin stated in his decla-
ration that these products are optical sensors, not particle
counters. J.A. 388.
6                       YUFA   v. HACH ULTRA ANALYTICS, INC.



     On the basis of Mr. Girvin’s declaration, Hach argued
that the evidence could not support a finding of infringe-
ment or emotional distress. With respect to the MET ONE
and HIAC brand particle counters, Hach explained that in
the Lockheed case, the district court determined that the
asserted claims of the ’769 and ’983 patents do not cover
products that use a reference voltage, and thus the doc-
trine of issue preclusion prevents Dr. Yufa from relitigat-
ing the matter in this case. As for the HLRD series and
MicroCount 05, Hach argued that the evidence could not
support a finding that these products were particle coun-
ters at all. Finally, Hach argued that Dr. Yufa’s emotional
distress claim depended on his patent infringement
claims and thus should fall with those claims, or alterna-
tively that Dr. Yufa’s emotional distress claim was insuf-
ficient under Oregon law.
    On May 30, 2014, the district court granted Hach’s
motion for summary judgment. As for the HLRD series
and the MicroCount 05, the district court found that the
evidence showed that these products were not particle
counters at all and thus could not be a basis for infringe-
ment. The court further found that one accused particle
counter sold under the MET ONE brand, the R4805, was
also one of the accused products in the Lockheed case, and
thus Dr. Yufa was precluded from litigating the issue of
infringement based on an identical particle counter. As for
the remaining accused particle counters, the district court
explained that because “a close identity exists between
the relevant features of the accused device” and the device
involved in the previous action, issue preclusion bars
Dr. Yufa’s infringement claims based on those particle
counters. J.A. 9 (quoting Yingbin-Nature (Guangdong)
Wood Indus. Co., Ltd. v. Int’l Trade Comm’n, 535 F.3d
1322, 1333 (Fed. Cir. 2008)). The court therefore found
the issue before it “identical, or nearly identical, to the
issue previously decided by the Lockheed Court.” J.A. 10.
YUFA   v. HACH ULTRA ANALYTICS, INC.                      7



    As for Dr. Yufa’s emotional distress claim, the court
found that Dr. Yufa’s allegations fell short of demonstrat-
ing “outrageous in the extreme” conduct required by
Oregon law. J.A. 12 (quoting Rockhill v. Pollard, 259 Or.
54, 60 (1971)). Dr. Yufa’s appeal followed. We have juris-
diction under 28 U.S.C. § 1295(a)(1). 2
                         DISCUSSION
     The district court’s determination that Dr. Yufa’s in-
fringement claims are barred by issue preclusion, and its
grant of summary judgment, are questions of law re-
viewed de novo. Levi Strauss & Co. v. Abercrombie &
Fitch Trading Co., 719 F.3d 1367, 1371 (Fed. Cir. 2013);
Nasalok Coating Corp. v. Nylok Corp., 522 F.3d 1320,
1323 (Fed. Cir. 2008). Dr. Yufa challenges two aspects of
the district court’s judgment on appeal: first, whether the
issue decided in the Lockheed case is sufficiently similar
for issue preclusion to bar Dr. Yufa’s infringement claims
against Hach; and second, whether the district court
properly granted summary judgment on Dr. Yufa’s emo-
tional distress claim.
                     A. Issue Preclusion
    We find no error in the district court’s application of
issue preclusion. Issue preclusion serves “to bar the
revisiting of ‘issues’ that have been already fully litigat-
ed.” Jet, Inc. v. Sewage Aeration Sys., 223 F.3d 1360, 1366


   2    On December 27, 2012, Hach filed counterclaims,
requesting, among other relief, declaratory judgment that
the ’769 and ’983 patents are invalid or not infringed.
After the district court granted summary judgment in
Hach’s favor, Hach moved to voluntarily dismiss the
counterclaims. To ensure a final, appealable judgment, see
Pause Tech. LLC v. TiVo Inc., 401 F.3d 1290, 1293 (Fed.
Cir. 2005), the district dismissed the counterclaims with-
out prejudice on July 7, 2014.
8                        YUFA   v. HACH ULTRA ANALYTICS, INC.



(Fed. Cir. 2000). Four requirements must be met for a
second suit to be barred by issue preclusion: (1) identity of
the issues in a prior proceeding; (2) the issues were actu-
ally litigated; (3) determination of the issues was neces-
sary to the resulting judgment; and (4) the party
defending against preclusion had a full and fair oppor-
tunity to litigate the issues. Id. (citing numerous authori-
ties).
    Dr. Yufa challenges only the district court’s applica-
tion of the first requirement, i.e., the identity of issues,
and only as the requirement applies to certain particle
counters. Dr. Yufa does not dispute the district court’s
conclusion that two accused products, the HLRD series
and the MicroCount 05, are not particle counters and thus
cannot infringe the ’769 or ’983 patents. Nor does
Dr. Yufa address the district court’s conclusion that issue
preclusion bars infringement claims based on Hach’s MET
ONE R4805 product because the same product was in-
volved in the Lockheed case. Dr. Yufa disputes only the
district court’s application of issue preclusion to claims
based on the remaining accused products.
    As for those accused products disputed on appeal, we
find that the district court correctly concluded Dr. Yufa
did not raise an issue of triable fact in response to Hach’s
properly supported summary judgment motion. In re-
sponse to Hach’s motion, Dr. Yufa cannot rest on “mere
allegations, but must set forth by affidavit or other ad-
missible evidence specific facts” showing a genuine issue
for trial. Gerlinger v. Amazon.com, Inc., 526 F.3d 1253,
1255–1256 (9th Cir. 2008) (internal quotations omitted);
Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325, 1337
(Fed. Cir. 2010). Mr. Girvin’s declaration supporting
Hach’s motion stated that all accused particle counters
used a reference voltage. Acknowledging that Dr. Yufa
disputed this evidence, the district court explained that
Dr. Yufa made “only conclusory allegations and bare
assertions in support of his arguments.” J.A. 10. Mere
YUFA   v. HACH ULTRA ANALYTICS, INC.                       9



denials or conclusory statements are insufficient to sur-
vive summary judgment. Barmag Barmer Maschinenfab-
rik AG v. Murata Mach., Ltd., 731 F.2d 831, 836 (Fed. Cir.
1984). The district court therefore granted summary
judgment that Hach’s particle counters cannot be the
basis for infringement.
     Dr. Yufa’s arguments to the contrary are unpersua-
sive. Dr. Yufa contends that some accused products con-
vert analog signal to digital form without using a
reference voltage. Dr. Yufa’s arguments appear to be
based on two accused products sold under the HIAC
brand, the 9705 and the PM4000. Much of the record
evidence concerning these products is confidential. The
record evidence, however, establishes that both HIAC
devices use a reference voltage. Dr. Yufa has not met his
burden to point to record evidence from which a jury could
reasonably conclude otherwise. See Conroy v. Reebok
Int'l, Ltd., 14 F.3d 1570, 1578 (Fed. Cir. 1994). Given the
absence of a material dispute about whether the accused
products use a reference voltage, we agree with the dis-
trict court that there is identity of issues between this and
the prior proceeding. We therefore affirm the district
court’s grant of summary judgment of noninfringement
based on issue preclusion.
                   B. Emotional Distress
    Dr. Yufa contends that the district court erred in
granting summary judgment on his emotional distress
claim because the district court did not consider
Dr. Yufa’s allegation that Hach misrepresented Dr. Yufa’s
invention as its own. According to Dr. Yufa, the district
court incorrectly characterized the emotional distress
claim as based solely on alleged patent infringement.
   We conclude that the district court’s grant of sum-
mary judgment on Dr. Yufa’s emotional distress claim
was proper. To the extent that Dr. Yufa’s claim was based
on alleged patent infringement, the claim falls with the
10                       YUFA   v. HACH ULTRA ANALYTICS, INC.



court’s summary judgment of noninfringement. Even
assuming Dr. Yufa is correct that his claim was also
based on Hach’s alleged misrepresentation, and this
argument was not waived in district court, 3 Dr. Yufa’s
claim cannot survive summary judgment. Dr. Yufa set
forth no specific facts establishing a triable issue regard-
ing Hach’s alleged misrepresentation. Nor do we find facts
in the record that, if assumed true, would benefit
Dr. Yufa’s claim. In short, Dr. Yufa’s misrepresentation
theory amounts to no more than a bare allegation. More
was required to overcome Hach’s motion arguing that the
emotional distress claim is insufficient under Oregon law.
See Barmag Barmer, 731 F.2d at 836. We therefore affirm
the district court’s grant of summary judgment on
Dr. Yufa’s emotional distress claim.
                       CONCLUSION
     We affirm the judgment below in all respects.
                       AFFIRMED




     3  The district court concluded that Dr. Yufa “con-
cedes that his claim for intentional infliction of emotional
distress relies entirely upon his claims for patent in-
fringement.” J.A. 12. Because we cannot find this conces-
sion in the record, we give Dr. Yufa’s misrepresentation
argument the benefit of the doubt.